DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
2.	Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 08/22/2022 is acknowledged.

Specification/Drawings
3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
	For example, in paragraph 36 “Box 508” and “Box 510” should be replaced with “Box 510” and “Box 512” respectively. (Alternatively, in figure 5A “Box 510” and “Box 512” should be replaced with “Box 508” and “Box 510”.)

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 2 recites “a second comparative relationship” (lines 7-8). It is not clear whether said “second comparative relationship” is the same or different from claim 1 lines 7-8 “a second comparative relationship”. Hence, renders claim 2 (perhaps “a second comparative relationship” should have been “a fourth comparative relationship”) and its dependent claim indefinite. 

Reason for Allowance
6.	Regarding claim 1, Raganathan (US 2022/0138895 A1) teaches in Figure 29 process for partitioning computer work. Zejda (US 10,354,733 B1) teaches in Figure 14 process for partitioning and reordering block-based multiplications. Zhou (US 10,073,815 B2) teaches in Figure 4 process for performing a GEMM operation. However, the prior art of record when implemented, would not produce the machine as set forth in the claim. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633